Citation Nr: 1500366	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  08-16 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a rating in excess of 10 percent prior to May 24, 2012, and in excess of 20 percent as of May 24, 2012, for a right knee disability.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from March 1984 to July 1984 and from February 1987 to February 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in May 2012, at which time the Board denied reopening of the claim of entitlement to service connection for a left knee disability and remanded the issues of entitlement to service connection for a low back disability and of entitlement to an increased rating for a right knee disability.  The Veteran appealed the May 2012 denial to reopen a claim of entitlement to service connection for a left knee disability to the United States Court of Appeals for Veterans Claims.  In a March 2014 memorandum decision, the Court vacated the Board's May 2012 decision with respect to that issue and remanded it to the Board for action consistent with the memorandum decision.  All the issues, to include those remanded in May 2012, have now been returned to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

With regard to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, the Board notes that in the March 2014 memorandum decision, the Court found that the Veteran had not received proper notice with respect to that issue and that the failure to provide adequate notice constituted prejudicial error.  Specifically, the Court found that the Veteran was not provided adequate notice with respect to what types of evidence would constitute new and material evidence.  Therefore, the Board finds that the Veteran should be provided the required notice.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2014); Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the claim of entitlement to service connected for a low back disability, in the May 2012 remand, the Board directed that the Veteran be provided a VA examination to determine the etiology of any current low back disability.  A review of the record shows that the Veteran was provided the directed examination in May 2012.  However, the requested medical opinions were not provided at that time.  In a March 2013 addendum, the examiner opined that the Veteran's low back disability was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran had a low back strain while playing football prior to service and his separation examination was negative for a low back disability.  The examiner further noted that the Veteran sustained a workplace injury in 2004 for which he was treated with worker's compensation.  The examiner further opined that the Veteran's low back disability was less likely as not aggravated beyond the natural progression of the disability by the service-connected right knee disability.  The examiner again noted that the record showed that the Veteran sustained a workplace injury in 2004, diagnosed as herniated disc, which required pain management.   

The Board finds the March 2013 VA medical opinions to be inadequate.  While the record shows that the Veteran had a workplace injury in 2004, the examiner did not discuss the Veteran's lay statements regarding continuity of symptoms of a back disability since active service, to include the fact that he filed a claim of entitlement to service connection for a back disability several years prior to the workplace injury.  Further, the examiner did not provide a well-reasoned rationale for the opinion that the Veteran's back disability was not aggravated by the service-connected right knee disability.  The mere fact that the Veteran had a workplace injury to his back in 2004 does not automatically preclude him from establishing entitlement to service connection for a back disability on either a direct or secondary basis.  As the March 2013 opinions are not adequate, they cannot serve as the basis of a denial of entitlement to service connection.  

With regard to the claim of entitlement to an increased rating for a service-connected right knee disability, the Board notes that in a March 2013 rating decision, the Veteran was granted a 20 percent rating for the right knee disability, effective May 24, 2012, the date of his most recent VA examination.  In that decision, the Veteran was informed that he was in receipt of the maximum allowable rating under the diagnostic code he was currently rated under.  The Veteran was not provided a supplemental statement of the case informing him why a rating higher than 20 percent was not assigned, to include under an alternate diagnostic code, and he was not informed of the reasons why he was not granted entitlement to a rating of 20 percent prior to May 24, 2012.  

Therefore, the Board finds that the development conducted does not comply with the directives of the May 2012 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Veteran should be provided a VA examination to determine the etiology of any current low back disability.  Additionally, the Veteran should be issued a supplemental statement of the case which provides a sufficient reasons and bases for why he is not entitled to a rating in excess of 10 percent prior to May 24, 2012, and a rating in excess of 20 percent beginning May 24, 2012, for his right knee disability, to include under alternate diagnostic codes pertaining to the knee.  

With regard to the claim of entitlement to a TDIU, the Board notes that the Veteran has reported that he is unable to work, in part, as a result of the left knee and low back disabilities.  Therefore, the issue of entitlement to a TDIU is inextricably intertwined with the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability and the issue of entitlement to service connection for a low back disability and cannot be decided until decisions are made with regard to those issues.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current treatment records should be identified and obtained before a decision is rendered with respect to the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and representative with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to specifically include notice that is in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006) with regard to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, to include notice regarding secondary service connection due to the service-connected right knee disability.  

2.  Identify and obtain any outstanding pertinent VA or private treatment records not already associated with the claims file.  

3.  Then, schedule the Veteran for a VA examination, by a medical doctor examiner different than the May 2012 VA examiner, to determine the nature of any current low back disability.  The examiner must review the claims file and must note that review in the report.  The rationale for all opinions expressed must be provided.  Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to any current low back disability as to whether it is at least as likely as not (50 percent or better probability) that the disability is etiologically related to the Veteran's active service.  The examiner should also provide an opinion with respect to any current low back disability as to whether it is at least as likely as not (50 percent or better probability) that the disability was caused by the service-connected right knee disability, to specifically include any altered gait resulting from that disability.  The examiner should also provide an opinion with respect to any current low back disability as to whether it is at least as likely as not (50 percent or better probability) that the disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected right knee disability, to specifically include any altered gait resulting from that disability.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

